Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment filed on 2/5/20 is hereby acknowledged. Claims 2-8 filed with the Amendment are examined herein.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Subject matter in the claims that was not described in the specification in such a way as to reasonably convey possession of the claimed invention by the applicant is (with emphasis on the text in bold):
I.    a new product loading door providing access to a lockable storage and dispensing compartment (note at least claim 2 lines 6-7. No lockable storage and dispensing compartment is described in the original written description, in original but now cancelled claim 1 or in any other part of the original disclosure. Nor does the original disclosure describe exactly how the storage and dispensing compartment is considered to be lockable in the invention of the applicant);
II.    a reading/receiving/sensing mechanism (38) (note at least claim 2 line 8. The original disclosure does not sufficiently describe the noted limitations. For example, what exactly does reading mean in the invention of the applicant? Exactly how can mechanism (38) be said to be a reading mechanism? Where is this described in the written description or any other part of the original disclosure? Same for sensing. What exactly does sensing mean in the invention of the applicant? How does 38 perform the sensing? Exactly how, for example, can mechanism (38) be said to be a sensing mechanism?);
III.    configured to identify, receive and deposit a used needle- containing medical apparatus (50) (note at least claim 2 lines 8-9. The written description does not properly describe how mechanism (38) can be said to identify a used needle-containing medical apparatus (50).) Identify how?);
IV.    into a secure storage receptacle behind new product loading door (34) (note at least claim 2 lines 9-10. This might be a typographical error on the part of the applicant since the secure storage receptacle is behind access door 40 according to claim 2 line 40 and what Fig 1 appears to show. If the claim limitation is intentional, then the feature lacks adequate written description for the reason immediately above.);
V.    lockable access door (40) (note at least claim 2 line 14. No lockable access door (40) is described in the original written description, in original but now cancelled claim 1 or in any other part of the original disclosure. Nor does the original disclosure describe exactly how the access door is considered to be lockable in the invention of the applicant);
VI.    The features of claims 7 and 8. (The description of the features in the application disclosure is too brief to meet the requirements of the Statute. How exactly does the cabinet comprise each one of the claim 7 components, for example? How does each component identify an authorized user, in another example? The application disclosure does not say. In claim 8, how exactly are the other parameters used to authenticate and approve a used apparatus? The application disclosure does not say.).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are indefinite because the portions thereof identified above as not being adequately described cannot be properly interpreted (as a result of applicant’s inadequate description of the same).
For example, regarding I. above, the claim limitation appears to suggest that the storage and dispensing compartment can be lockable inside of door 34 (such as by using a compartment that is lockable inside the cabinet).
In another example, regarding II. above, the meaning to be given  “reading” and “sensing” is not apparent from applicants disclosure. Same for “identify” in III. above.
The limitation in IV. above is read as “into a secure storage receptacle behind lockable access door (40)” for purposes of the comparison of the claims and the prior art below. If this is incorrect, the claim limitation cannot be understood. If the examiner’s interpretation is correct, applicant should file an amendment changing the claim limitation to the one immediately above.
The limitation in V. above cannot be adequately interpreted in the sense that it is not clear what applicant means by the requirement that the access door is lockable. Lockable how? Likewise it is not clear how the cabinet can be said to comprise a touch screen, keyboard and the other components of claim 7. Exactly where are these components relative to applicants cabinet. Same for claim 8. It is too vague. How exactly does device 38 use the claimed other parameters to authenticate and approve a used medical apparatus. What are the parameters used in claim 2, given the phrase other parameters in the claim limitation? Also, what exactly do the words authenticate and approve mean in the invention of the applicant?
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (7,513,363). The claimed medical apparatus exchange device (30) reads on disposal system 100 as best shown in Figs 2 and 3. Thus the claimed cabinet can be enclosure 130.
The claimed new product loading door can be lid 122 as described in column 5 paragraph 1. The claimed lockable storage and dispensing compartment can be dispensing container 120.
The claimed receiving mechanism to receive and deposit a used needle-containing apparatus into a secure storage receptacle behind lockable access door (40) (note the correct claim interpretation as set forth in paragraph 6 above) can include opening 111, lid 112 (Fig 1) and inlet opening 131 (Fig 3). Considering the entire claim limitation the claimed secure storage receptacle can be container 110 and the claimed lockable access door can be locking door 135 of Figs 2 and 3.
The claimed control mechanism can include openings 129 and 132. The claimed dispensing chute can be chute 123. The chute of Brown will dispense one new unused medical apparatus for each used one deposited into the secure storage receptacle as recited functionally in the last paragraph of claim 2. That is to say one can take one unused medical apparatus out of the Brown chute for each used one deposited into the brown secure storage receptacle.
The carriage of claim 2 reads on lid 112. As shown in Fig 2 it is slidable into the cabinet.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (applied above). It would have been obvious to utilize some “tag” as best understood on the cabinet of Brown in order to indicate who had authority to access the cabinet. It would also have been obvious to use (as best understood) one or more of the other parameters of claim 8 to provide an alternative or more economical device.
Claim 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The 112 rejections can be avoided by cancelling from the claims the problematic claim limitations such as the text in bold in paragraph 4. In the case of IV. In paragraph 4, however, the claim limitation should be changed as indicated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB K ACKUN/Primary Examiner, Art Unit 3736